Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-12-2009

John Degrazia v. FBI
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"John Degrazia v. FBI" (2009). 2009 Decisions. Paper 1748.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1748


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-3301
                                      ___________

                           JOHN SEBASTIAN DEGRAZIA,
                                            Appellant

                                            v.

                    FEDERAL BUREAU OF INVESTIGATION, THE;
                         DEPARTMENT OF DEFENSE, THE
                            __________________________

                      Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 08-cv-01009)
                      District Judge: Honorable Mary L. Cooper
                            __________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 15, 2009

              Before: RENDELL, HARDIMAN and ROTH, Circuit Judges

                                 (Filed: March 12, 2009)
                                        _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      John DeGrazia, a litigant proceeding pro se, filed an action against the Federal

Bureau of Investigation and Department of Defense alleging that, at the age of four, he
was the victim of a government-run, Nazi-designed genetic experiment which caused his

body to combine with reptile DNA, and that he has since experienced harmful side effects

which pose a threat to others. DeGrazia paid the filing fee for his complaint. The District

Court dismissed DeGrazia’s complaint for failure to state a claim upon which relief can

be granted, pursuant to Federal Rule of Civil Procedure 12(b)(6). This appeal followed.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of a decision made

pursuant to Rule 12(b)(6) is plenary. See Umland v. PLANCO Fin. Servs., 542 F.3d 59,

63 (3d Cir. 2008). We may affirm on any grounds supported by the record. See Hughes

v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).

       The District Court liberally construed DeGrazia’s pro se complaint, but concluded

that it is frivolous because it relies on “fantastic or delusional scenarios.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). However, the standard for dismissal of a complaint

as “frivolous” under the in forma pauperis statute, as articulated in Neitzke, does not

apply to DeGrazia’s complaint because he paid the filing fees and did not proceed in

forma pauperis. See Grayson v. Mayview State Hosp., 293 F.3d 103, 109 & n.10 (3d Cir.

2002). Rule 12(b)(6), the basis for the District Court’s dismissal of DeGrazia’s

complaint, merely “authorizes a court to dismiss a claim on the basis of a dispositive issue

of law,” Neitzke, 490 U.S. at 326. It “does not countenance [] dismissals based on a

judge’s disbelief of a complaint’s factual allegations. District court judges looking to

dismiss claims on such grounds must look elsewhere for legal support.” Id. at 327.



                                              2
       Nevertheless, we conclude that dismissal was appropriate. A federal court may

sua sponte dismiss a complaint for lack of subject matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1) when the allegations within the complaint “are so

attenuated and unsubstantial as to be absolutely devoid of merit, . . . wholly insubstantial,

. . . obviously frivolous, . . . plainly unsubstantial, . . . or no longer open to discussion.”

Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (internal citations and quotation marks

omitted). There is no question that DeGrazia’s claims meet this standard, as they rely on

fantastic scenarios lacking any arguable factual basis. On appeal, DeGrazia’s sole

argument is that the matter should be remanded to the District Court because the order

and opinion dismissing his case was the product of undue influence exerted by attorneys

for the Appellees. This alleged conspiracy – which DeGrazia offers no credible evidence

to support – only serves to bolster the District Court’s conclusion. Because the appeal

does not present a substantial question, we will affirm the decision of the District Court.

See 3d Cir. LAR 27.4; 3d Cir. IOP 10.6. The motion to remand is denied.




                                                3